           Case 1:20-cv-03646-AT Document 1 Filed 09/02/20 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

TANYA L. FOWLKES,                        )
                                         )
       Plaintiff,                        )
                                         )            CIVIL ACTION FILE NO.
v.                                       )
                                         )            ______________________
AMERICAN HEALTH                          )
ASSOCIATES, INC.,                        )            Removal from the
NICHOLAS DELBUONO,                       )            State Court of Cobb County
and TIMOTHY M. MARTIN,                   )            Case No. 20-A-2516
                                         )
       Defendants.                       )

                            NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, Defendant American

Health Associates, Inc. (“AHA”) removes the above-captioned action from the State

Court of Cobb County, Georgia to the United States District Court for the Northern

District of Georgia, showing this Court as follows:

      1.     On August 2, 2020, Plaintiff Tanya L. Fowlkes (“Plaintiff”) filed a

Complaint (the “Complaint”) against AHA, Nicholas DelBuono (“DelBuono”), and

Timothy M. Martin (“Martin”) (collectively “Defendants”) in the State Court of

Cobb County, Georgia, captioned Tanya L. Fowlkes v. American Health Associates,

Inc., Nicholas DelBuono, and Timothy M. Martin, Case No. 20-A-2516 (the “State

Court Action”).
           Case 1:20-cv-03646-AT Document 1 Filed 09/02/20 Page 2 of 8




      2.       On August 4, 2020, a Summons and the Complaint were served upon

AHA’s registered agent. Pursuant to 28 U.S.C. § 1446(a), true and correct copies of

the Summons and Complaint, which represent “all process, pleadings, and orders

served upon” AHA in the State Court Action are attached and incorporated herein

as Exhibit A.

      3.       AHA has not answered or otherwise responded to the Complaint.

      4.       As of the date of this Notice of Removal, DelBuono and Martin have

not yet been served with process and have not answered or otherwise responded to

the Complaint.

      5.       In accordance with 28 U.S.C. § 1446(d), the undersigned counsel

certifies that a copy of this Notice of Removal and all supporting papers will be

promptly served on Plaintiff’s counsel and filed with the Clerk of the Cobb County

State Court.

      6.       This Notice of Removal has been filed within 30 days of service of the

Complaint on AHA and is, therefore, timely pursuant to 28 U.S.C. § 1446(b).

      7.       Venue is proper in this district pursuant to 28 U.S.C. § 1441(a) because

the State Court of Cobb County, Georgia, where Plaintiff initiated the State Court

Action, is within the United States District Court for the Northern District of

Georgia.


                                           2
            Case 1:20-cv-03646-AT Document 1 Filed 09/02/20 Page 3 of 8




      8.      As explained below, this Court has original jurisdiction over this action

under 28 U.S.C. §§ 1331 and 1332(a). Removal is, thus, proper pursuant to 28

U.S.C. § 1441(a).

FEDERAL QUESTION JURISDICTION EXISTS UNDER 28 U.S.C. § 1331

      9.      Under 28 U.S.C. § 1331, United States District Courts “shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or

treaties of the United States.”

      10.     Plaintiff’s Complaint sets forth a cause of action against AHA for

alleged violations of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., a law of

the United States. See Complaint, p. 13, ¶¶ 38-39, p. 15, ¶ 10.

      11.     Accordingly, this Court has original jurisdiction over this action under

28 U.S.C. § 1331 because a federal question exists.

     DIVERSITY JURISDICTION EXISTS UNDER 28 U.S.C. § 1332(a)

      12.     This action may be removed to this Court because the parties are of

diverse citizenship and the amount in controversy exceeds $75,000.00.

A.    Complete diversity of citizenship exists between all parties properly
      joined and served.

      13.     A case may be removed on diversity grounds where none of the parties

in interest properly joined and served as defendants is a citizen of the State in which

such action is brought. 28 U.S.C. § 1441(b)(2).

                                           3
            Case 1:20-cv-03646-AT Document 1 Filed 09/02/20 Page 4 of 8




      14.     Plaintiff is, upon information and belief, a citizen of the State of

Georgia within the meaning of 28 U.S.C. § 1332.

      15.     For purposes of diversity, “[a] corporation shall be deemed to be a

citizen of any State by which it has been incorporated and of the State where it has

its principal place of business . . . ” 28 U.S.C. § 1332(c)(1).

      16.     As Plaintiff acknowledges in her Complaint, AHA is Florida

corporation (Complaint, ¶ 1) and maintains its principal place of business in Florida.

Therefore, AHA is not a citizen of this State within the meaning of 28 U.S.C. §

1332(c)(1).

      17.     DelBuono and Martin have not yet been joined and served in this action,

and their citizenship can be disregarded for purposes of removal. See 28 U.S.C. §

1441(b)(2). However, based on Plaintiff’s allegations and upon information and

belief, neither DelBuono nor Martin are citizens of this State within the meaning of

28 U.S.C. § 1332. See Complaint, ¶¶ 2-3.

      18.     Accordingly, complete diversity of citizenship between all properly

joined parties exists under 28 U.S.C. § 1332.




                                           4
            Case 1:20-cv-03646-AT Document 1 Filed 09/02/20 Page 5 of 8




B.    The amount in controversy exceeds $75,000.00.

      19.     According to the Complaint, Plaintiff seeks damages for alleged breach

of contract, fraud, promissory estoppel, and negligent misrepresentation in an

amount “not less than $45,000.” Complaint, p. 13, ¶ 1.

      20.     Plaintiff seeks further damages for alleged violations of the Fair

Business Practices Act in an amount “no less than $45,000” and “trebled to at least

$135,000, plus reasonable attorneys’ fees and expenses of litigation,” as well as what

appears to be a separate FBPA claim “trebled to at least $300,000 plus reasonable

attorneys’ fees and expenses of litigation.” Complaint, p. 13, ¶¶ 2-3.

      21.     Based on the face of the Complaint, Plaintiff’s breach of contract, fraud,

promissory estoppel, negligent misrepresentation, and FBPA claims alone total at

least $480,000.00, well over the $75,000.00 amount in controversy threshold

required under 28 U.S.C. § 1332. 1

      22.     Accordingly, this Court has jurisdiction over this action pursuant to 28

U.S.C. § 1332 because complete diversity of citizenship exists between Plaintiff and

AHA and the amount in controversy exceeds $75,000.00, exclusive of interest and

costs. This action may properly be removed under 28 U.S.C. § 1441.


1
 Plaintiff also seeks a variety of punitive damages, ranging from $250,000 to $5
million. Complaint, pp. 14-15, ¶¶ 5, 8-9.


                                           5
            Case 1:20-cv-03646-AT Document 1 Filed 09/02/20 Page 6 of 8




      23.     In removing this action to this District Court, AHA does not waive any

defenses it may have to this action, including but not limited to improper service,

personal jurisdiction, venue, and any defenses to the merits of Plaintiff’s allegations

or damages claims. AHA expressly states that this Notice of Removal does not

constitute and should in no way be interpreted or construed as an express or implied

admission, acknowledgment, stipulation, or concession of any liability, fault, or

damages in this action. AHA expressly states that Plaintiff bears the ultimate burden

of proof on these issues in this action.

      WHEREFORE, Defendant respectfully requests that this action be removed

to the United States District Court for the Northern District of Georgia, Atlanta

Division, and that no further proceedings be had in the State Court of Cobb County,

Georgia.

      Respectfully submitted this 2nd day of September, 2020.

                                           HAWKINS PARNELL & YOUNG, LLP

                                           /s/ Parsa Fattahi
                                           Ronald G. Polly, Jr.
                                           Georgia Bar No. 538264
                                           rpolly@hpylaw.com
                                           Parsa Fattahi
                                           Georgia Bar No. 154232
                                           pfattahi@hpylaw.com
                                           303 Peachtree Street, N.E.
                                           Suite 4000
                                           Atlanta, Georgia 30308

                                             6
Case 1:20-cv-03646-AT Document 1 Filed 09/02/20 Page 7 of 8




                          Telephone: (404) 614-7400
                          Facsimile: (404) 614-7500

                          RYAN T. NEUMEYER
                          (pro hac vice application forthcoming)
                          McDonald Hopkins LLC
                          600 Superior Avenue East - Suite 2100
                          Cleveland, Ohio 44114
                          Telephone: (216) 348-5400
                          Facsimile: (216) 348-5474
                          Email: rneumeyer@mcdonaldhopkins.com

                          Counsel for Defendants American Health
                          Associates, Inc. and Nicholas DelBuono




                             7
         Case 1:20-cv-03646-AT Document 1 Filed 09/02/20 Page 8 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

TANYA L. FOWLKES,                         )
                                          )
       Plaintiff,                         )
                                          )        CIVIL ACTION FILE NO.
v.                                        )
                                          )        ______________________
AMERICAN HEALTH                           )
ASSOCIATES, INC.,                         )        Removal from the
NICHOLAS DELBUONO,                        )        State Court of Cobb County
and TIMOTHY M. MARTIN,                    )        Case No. 20-A-2516
                                          )
       Defendants.                        )

                         CERTIFICATE OF SERVICE
      The undersigned counsel certifies that a copy of the forgoing NOTICE OF
REMOVAL has been filed with the Clerk of Court using the CM/ECF system,
which will automatically send email notification of the filing to the attorneys of
record, and has also been served by placing a copy of it in the United States mail,
first class, postage prepaid and properly addressed as follows:
                              Charles M. Dalziel, Jr.
                                Dalziel Law Firm
                                 31 Atlanta Street
                                     Suite 200
                              Marietta, Georgia 30060

      This 2nd day of September, 2020.

                                       /s/ Parsa Fattahi
                                       Parsa Fattahi
                                       Georgia Bar No. 154232
